WILHOIT, Judge,
concurring in part and dissenting in part.
I concur with the majority that a district court has no authority to direct the Cabinet for Human Resources where to place a child when the child has been placed in the custody of the Cabinet. I find nothing in Chapter 208 of the Kentucky Revised Statutes to indicate that the Legislature intended to give such authority to the district courts. For this reason I do not believe we need to, or should, reach a constitutional question.
Inasmuch as the issue of the compensatory fine assessed by the Jefferson District Court has been rendered moot, I do not believe that we ought to consider that issue. If we are to do so, then, because of the many ramifications presented, we should at least call for additional briefing. As for the order which held the Cabinet in contempt, I have serious reservations as to whether the Cabinet itself, as opposed to its secretary or some other of its functionaries, can be held in contempt. I do not believe that the dictum in Commonwealth v. Williams, Ky., 536 S.W.2d 474 (1976), to the contrary is sufficient legal support for such a holding.